EXHIBIT B
                                   STONED HEARTLOCK WITH DIAMONDS




                                                               J&V,                                    At
               w                                                  ,)
                                                               s<?.
                                                                                                 3W




                                                    iT
                                                   r                                                               I
                         A-                                                    &

                                                       %               M       .   •
                                                                                            \V


                                                                                                 'A.
                                                                                                               %
                                                         %                 '
                                                                                                  */
                                                                                                           mm
                                                                      /
                                                                 1*




Blackened White Gold Heart with               Blackened White Gold Heart with          Blackened White Gold Heart with

      Baguette Diamonds                    Baguette Rubies and Blue Sapphires                    Inverted Rubies




    r* 1                                  w
                                                           /
                                                                       I




                                          = \
                                           $
                    ^7/
                    9*                                     JP


 Stoned Heartlock with Turquoise      Stoned Heartlock with Turquoise and

            $ 1,748.00                                 Lapis
